Citation Nr: 9903038	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  98-06 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, to include as the result of exposure to 
Agent Orange or other toxic chemicals.

2.  Entitlement to Dependents' Educational Assistance 
Benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to October 
1945, from June 1947 to January 1956, and from August 1957 to 
October 1969.  He died on April [redacted], 1982.  The 
appellant is the surviving spouse of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, which denied a claim by the 
appellant seeking entitlement to service connection for the 
veteran's cause of death and to Chapter 35 educational 
benefits.


FINDINGS OF FACT

1.  The veteran's death certificate indicates that his cause 
of death was cancer of the throat with metastasis.

2.  The earliest medical reports showing the existence of 
throat cancer are dated in 1981, approximately 12 years after 
the veteran's separation from active duty service.

3.  The appellant has not presented competent evidence that 
the veteran's throat cancer was incurred in or is related to 
his active duty service, including exposure to Agent Orange 
or other toxic chemicals.

4.  The appellant has not presented a plausible claim for 
entitlement to service connection for cause of the veteran's 
death, to include as the result of exposure to Agent Orange 
or other toxic chemicals.

5.  The veteran did not die as a result of a service-
connected disability, nor did he have a service-connected 
disability that was rated as total and permanent for VA 
compensation purposes at the time of his death.


CONCLUSIONS OF LAW

1.  The appellant has not presented a well-grounded claim for 
service connection for the cause of the veteran's death, to 
include as a result of exposure to Agent Orange or other 
toxic chemicals, and, therefore, there is no statutory duty 
to assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for entitlement to Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code, is denied.  38 U.S.C.A. 
§§ 3501(a), 3510  (West 1991); 38 C.F.R. §§ 3.807, 21.3021(a)  
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to service connection for cause of death

a.  Background
The Board notes at the outset of this decision that when the 
RO rendered its rating decision on this claim, it did not 
specifically determine whether the appellant had met the 
burden of submitting a well-grounded claim, the establishment 
of which is necessary to trigger VA's statutory duty to 
assist in developing facts pertinent to the claim.  38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990); Tirpak v. Derwinski, 2 Vet. App. 609, 610 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
Instead, the RO first assisted the appellant in developing 
facts pertinent to the claim.  Consequently, the Board will 
consider all the evidence of record, including that resulting 
from VA assistance, in determining whether the appellant's 
claim is well grounded in this case.

In determining whether the appellant is entitled to service 
connection for the veteran's cause of death, the Board must 
first determine whether the claim is well grounded.  The law 
provides that "a person who submits a claim for benefits 
under a law administered by the Secretary shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim for service connection is "a plausible claim, 
one which is meritorious on its own or capable of 
substantiation."  Murphy, 1 Vet. App. at 81.  The claim does 
not need to be conclusive, but it must be accompanied by 
supportive evidence to meet the initial burden put on the  
appellant by § 5107(a).  Tirpak, 2 Vet. App. at 611.  Mere 
allegation or speculation is not enough to make the claim 
well-grounded.  Id.; see Franko v. Brown, 4 Vet. App. 502, 
505  (1993); Grottveit, 5 Vet. App. at 92-93. 

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506  (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303  (1998).
Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b)  (1998).  Service connection may be granted for any 
disease or injury diagnosed after discharge, when all of the 
evidence establishes that the disease or injury was incurred 
in service.  See 38 C.F.R. § 3.303(d)  (1998).
Where a veteran served for 90 days in active service, and a 
malignant tumor develops to a degree of 10 percent or more 
within one year from the date of separation from service, 
such disease may be service connected even though there is no 
evidence of such disease in service.  38 C.F.R. §§ 3.307, 
3.309  (1998).

In general, the death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 U.S.C.A. §§ 1110, 1310  (West 1991); 38 C.F.R. § 
3.312(a)  (1998).  The service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b)  (1998).  
A contributory cause of  death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)  (1998). 

For veterans who served in the Republic of Vietnam during the 
Vietnam era and who have one of the diseases listed in 
38 C.F.R. § 3.309(e), the law provides a presumption that the 
veteran was exposed during such service to an herbicide agent 
(e.g. Agent Orange), unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (1998).  
Types of affirmative rebuttal evidence are expressly listed 
under 38 C.F.R. § 3.307(d)  (1998).  The presumptive diseases 
are:  chloracne or other acneform diseases consistent with 
chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and certain soft-
tissue sarcomas.  38 C.F.R. 
§ 3.309(e) (1998).  Generally, these diseases may become 
manifest to a degree of 10 percent or more anytime after 
service, with a few exceptions.  38 C.F.R. § 3.307(a)(6)(ii)  
(1998).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 59 Fed.Reg. 
341 (1994).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the United States Court of Veterans' 
Appeals has held that where the issue involves medical 
causation, competent medical evidence that shows that the 
claim is plausible or possible is required to set forth a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Thus, 
in order to prevail on a direct basis, the appellant would 
have to provide competent medical evidence which relates the 
veteran's cause of death to either his period of active 
service or to exposure to Agent Orange or other toxic 
chemicals during his period of active service.  38 C.F.R. 
§§ 3.303, 3.307, 3.309  (1998).

b.  Evidence

The appellant contends, in essence, that her spouse was a 
veteran who served in the Republic of Vietnam during the 
Vietnam era and that, incident to that service, he was 
exposed to Agent Orange.  She feels that this exposure caused 
the carcinoma of the throat, which was the cause of his 
death.  She also argues that the veteran's throat cancer 
should be considered a respiratory cancer, allowing 
presumptive service connection for his cause of death.  
Overall, she believes that she is entitled to service 
connection for the cause of the veteran's death.

The veteran's service medical records appear to be 
incomplete.  Records prior to 1952 are not in the claims 
file.  The RO has made several attempts to obtain said 
records; they are apparently unavailable.  However, the Board 
finds that, by its efforts, the RO has fulfilled its duty to 
fully develop the record.  It is noteworthy that the 
veteran's service medical records from 1952 to his retirement 
in 1969 appear complete.  Since the appellant has 
specifically argued that the veteran's throat cancer, and 
eventual death, was caused by Agent Orange exposure during 
the Vietnam era, the Board finds that all pertinent service 
medical records should be of record.

The veteran's March 1952 re-enlistment medical examination 
report indicates that he had no physical defects at that 
time; the report indicates that his mouth and throat were 
normal.  A December 1955 Medical Board Proceedings report 
indicates that the veteran was a heavy drinker and had been 
involved in several accidents while under the influence of 
alcohol.  It is noted, as medical history, that he incurred 
multiple fractures of the right and left mandible and, later, 
underwent a partial alveolectomy due to an infection of the 
gums, in 1947.  It if further indicated that his current 
medical problems were:  (1) pleurisy, tuberculosis, with 
effusion, left, arrested; (2) tuberculosis, pulmonary, left 
upper lobe, healed; (3) residuals of fractured vertebra at C-
2 and anterior subluxation at C-1 and C-2, caused by being 
struck with a bottle while involved in a fight; and (4) 
paralysis of the 5th cranial nerve, incomplete, mild, 
secondary to the fight described in (3).  Diagnoses (3) and 
(4) were deemed to be due to the veteran's own willful 
misconduct.  An April 1957 Medical Board Proceedings found 
the veteran medically fit for military duty because his 
tuberculosis pleurisy had been inactive for 13 months.  An 
April 1957 report of medical examination reiterates the four 
diagnoses described above.  That report also reflects that 
the veteran's mouth and throat were normal.  A July 1960 re-
enlistment medical examination report indicates that his 
mouth and throat were normal.  It was noted that he had a 
history of a fractured a vertebra, but that it was 
asymptomatic except for pain during cold weather.  
Hypertension was also noted on the July 1960 report of 
medical examination.  A July 1966 re-enlistment report of 
medical examination also indicates that the veteran's mouth 
and throat were normal; no disqualifying physical defects 
were noted on the report.  In the associated report of 
medical history, the veteran denied having, or having ever 
had, any throat trouble.  The veteran's June 1969 retirement 
examination report similarly indicates that his mouth and 
throat were normal.  In the associated report of medical 
history, he denied having, or ever having had, any throat 
trouble.

Service personnel records, including the veteran's Form DD-
214, show that he served in the Republic of Vietnam during 
the Vietnam era from September 1967 to September 1968.

The medical evidence dated subsequent to service consists of 
VA medical records from 1981 and 1982.  An October 1981 VA 
data base questionnaire shows that the veteran answered 
questions about possible exposure to toxic chemicals.  The 
questionnaire indicates that he asserted that he was exposed 
to toxic chemicals in Vietnam during the time from 1967 to 
1968.  It indicates that he had indirect exposure while he 
was out in the open.  It indicates that the veteran was not 
exposed to any chemicals prior to, during, or after military 
service.  Pertinent medical history reflects that the veteran 
underwent surgery for cancer of the right side of the throat 
(pharynx), with cobalt therapy, in 1981.  It states that he 
claimed that he was exposed to toxic chemicals during 
service, having gone through an area of defoliant in Vietnam.  
At the time of the exposure, the veteran had no reaction 
except for a rash.  The questionnaire provides an impression 
of possible exposure to toxic chemicals and status post 
cobalt therapy for cancer of the neck, right side.  An 
October 1981 VA chest X-ray report indicates that the 
veteran's heart was not enlarged, that his aorta was tortuous 
and sclerotic, and that there was pleural apical thickening 
with fibrocalcific changes at the left pulmonary apex.  A 
February 1982 VA chest X-ray report makes identical findings.

The veteran's death certificate shows that he died on 
April [redacted], 1982.  The cause of death is reported as 
terminal cancer of the throat with metastasis.

A July 1997 Authorization and Consent to Release Information, 
VA Form 21-4142, indicates that, according to the appellant, 
the veteran's cancer was first detected during a VA physical 
examination on or about July 1981 and that the veteran was 
treated for his condition by the VA during the time from May 
1981 to April 1982.  The claims file shows that several 
attempts were made by the RO to obtain any and all medical 
records pertaining to his treatment.  However, all attempts 
were unsuccessful.  The records are apparently unavailable.

c.  Analysis

In order for her claim to be granted, the appellant must show 
that the veteran's cause of death was related to his service.  
In this regard, she asserts that Agent Orange exposure during 
the veteran's active duty in Vietnam caused the veteran's 
throat cancer, and that this cancer was his cause of death.

Because the veteran's service personnel records conclusively 
show that he served in the Republic of Vietnam during the 
Vietnam era, he is presumed to have been exposed to Agent 
Orange or other herbicides during this service if he incurred 
to a compensable degree any of the diseases listed in 
§ 3.309(e).  38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e)  (1998).  In this case, 
however, none of the medical evidence indicates that the 
veteran had any of the diseases that would authorize a 
presumption of service connection.  See 38 C.F.R. § 3.309(e)  
(1998).  The medical evidence of record, consisting of the 
veteran's death certificate and VA medical records, 
consistently shows that the veteran died of cancer of the 
throat.  Some of the records alternatively describe the 
cancer as involving the "pharynx" or "right side of the 
neck."  However, none of these cancers are on the list of 
presumptive cancers.  On this issue, the Board has considered 
the appellant's argument that the throat cancer should be 
considered a respiratory cancer for purposes of VA 
compensation.  However, VA regulations specifically define 
respiratory cancers as those involving the lung, bronchus, 
larynx, or trachea.  38 C.F.R. § 3.309(e)  (1998).  The 
medical evidence does not show that the veteran had any of 
these cancers.  As stated above, a presumption of service 
connection based on exposure to Agent Orange or other 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 59 Fed.Reg. 341 
(1994).

As stated above, the appellant may still show service 
connection for cause of death on a direct basis.  To do so, 
she must present competent evidence that the veteran incurred 
throat cancer in service or within one year after separation 
from service, or that his throat cancer is otherwise related 
to his service.  38 U.S.C.A. §§ 1101, 1110 1112, 1113, 1137 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309(a)  (1998).

After review of the record, the Board finds no evidence that 
the veteran incurred throat cancer during service.  All 
service medical records, including his 1969 retirement 
examination report, indicate that his throat was normal.  
Furthermore, no medical evidence shows that he was diagnosed 
with throat cancer within one year after service.  In fact, 
the medical history provided by the VA medical records and by 
the appellant indicate that the veteran was first diagnosed 
with throat cancer in 1981, approximately 12 years after he 
separated from active service.

The appellant argues that the veteran was exposed to Agent 
Orange during service and that this caused his throat cancer.  
Initially, the Board finds no concrete evidence that the 
veteran was exposed to Agent Orange during service.  However, 
the VA medical records and the appellant's statements show 
that the veteran asserted that he was exposed to Agent Orange 
or other toxic chemicals.  Even if the Board presumes that he 
was indeed exposed to Agent Orange or other toxic chemicals 
during service, the claims file must still show that this 
exposure is related to his subsequent throat cancer (i.e. a 
nexus) in order for the appellant's claim to be well 
grounded.  Caluza v. Brown, 7 Vet. App. at 506; 38 U.S.C.A. § 
1110  (West 1991); 38 C.F.R. § 3.303  (1998).  The Board 
finds no such nexus.  Specifically, no competent evidence 
suggests that the veteran's throat cancer was causally 
related to exposure to Agent Orange or other herbicides.

The only evidence of record that suggests a connection 
between the veteran's throat cancer and his service are 
statements made by the appellant.  The Board has carefully 
considered the appellant's statements; however, they are not 
competent evidence for the purpose of a well-grounded claim.  
In order to make medical conclusions as to the etiology of a 
disease or disorder, medical expertise is required which, in 
this case, the appellant has not been shown to have.  As a 
result, she cannot meet the burden imposed by section 5107(a) 
as to a relationship between the veteran's disability and 
death and service because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In light of the above, the Board finds that the appellant has 
not met the initial requirement of submitting a well-grounded 
claim.  Thus, her claim for service connection for the 
veteran's cause of death is not well grounded.  Regulations 
affording the veteran the benefit of the doubt, as provided 
by 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, do not apply 
where the appellant has not submitted a well-grounded claim.  
Holmes v. Brown, 10 Vet. App. 38, 42  (1997).

d.  Conclusion

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim for service connection for 
the veteran's cause of death, including as due to exposure to 
Agent Orange or other herbicides in service.  As a result, 
the claim must be denied.  See Boeck v. Brown, 6 Vet. App. 
14, 17 (1993) (if a claim is not well-grounded, the Board 
does not have jurisdiction to adjudicate it).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete the application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the appellant has not put the VA on notice of 
the existence of any specific piece of evidence that is 
available and, if submitted, could make the claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).

Although the RO did not specifically state that it denied the 
appellant's claim for service connection for the veteran's 
cause of death on the basis that it was not well grounded, 
the Board concludes that this error was not prejudicial to 
the claim.  See Edenfield v. Brown, 8 Vet. App. 384, 390 
(1995).

II.  Entitlement to Chapter 35 educational benefits

The appellant is also claiming entitlement to educational 
benefits as the veteran's surviving spouse pursuant to 
Chapter 35, Title 38, United States Code.

Basic eligibility for Chapter 35 educational assistance 
benefits is established for a veteran's surviving spouse if 
the veteran died from a service-connected disability or if a 
permanent and total disability due to service-connected 
disability was in effect at the time of death.  38 U.S.C.A. § 
3501(a)(1)(B), (a)(8)  (West 1991); 38 C.F.R. 
§ 21.3021(a)(2)  (1998).

In this case, the RO denied the appellant's claim because the 
veteran did not die from a service connection disability nor 
did he have a service-connected disability that was permanent 
and total in nature at the time of his death.  For the same 
reasons, the Board must affirm the RO's decision.  
Specifically, the Board finds that the veteran did not die 
from a service-connected disability.  The medical evidence, 
including his death certificate, shows that he died from 
throat cancer, a disease for which he was not service-
connected.  The Board denied the appellant's current claim 
seeking to establish service connection for the throat 
cancer, supra.  The Board also finds that the veteran did not 
have a service-connected disability at the time of his death 
that was total and permanent in nature; that is to say, he 
did not have a disability that was service-connected and 
rated as 100 percent disabling.  The RO's September 1997 
Rating Decision shows no such disability.  Furthermore, the 
VA records in the claims file indicate that the veteran's 
only service-connected disability was a pulmonary disorder, 
namely pleurisy, and that it was assigned a noncompensable (0 
percent) disability rating.

In light of the above, the Board must find that the appellant 
is not entitled to Chapter 35 educational benefits.  She does 
not meet the basic eligibility requirements as provided by 
law.

The Board is sympathetic to the appellant's situation.  
However, the Board is also bound by the applicable law and 
regulations when determining claims for VA benefits.  
38 U.S.C.A. § 7104(a)  (West 1991 & Supp. 1998).  The 
regulations provide no exceptions to the basic eligibility 
requirements for a surviving spouse of a veteran that apply 
to this case.  Therefore, the Board finds that the 
appellant's entitlement to educational benefits under Chapter 
35, Title 38, United States Code, is precluded by law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to 

the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law).


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death, to include as the result of exposure 
to Agent Orange or other toxic chemicals, is denied as not 
well grounded. 

Entitlement to Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code, is denied.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 14 -
